       To: The Honorable Frank D. Whitney
             U.S. District Court Judge
    From: Melissa Downs
             Probation Officer
  Subject: Sinatra McIntyre
             Case Number: 0419 3:14CR00092- 001                                              NORTH CAROLINA WESTERN
             REQUEST TO DESTROY SEIZED PROPERTY                                                       MEMORANDUM
     Date: 3/4/2021


On 08/11/2015, the defendant was sentenced pursuant to a conviction for Possession of a Firearm by a Convicted Felon.
He was ordered to serve 37 months imprisonment, followed by two (2) years of supervised release. His term of supervised
release commenced on 06/13/2017. The defendant’s supervised release was revoked on 10/23/2017. He was ordered to
serve five months imprisonment, followed by two (2) years of supervised release. This term of supervised released
commenced on 1/26/2018. Following this term, the defendant’s term of supervised release was revoked on 1/3/2019. The
following property was seized from the defendant during his supervision term: 1) A large machete knife. This item was
seized on 7/23/2018 from the defendant’s residence. The item was considered contraband while on supervised release and
USPO has made attempts to return such upon defendant’s completion, but with no success. It is respectfully requested that
Your Honor authorize destruction of the aforementioned item.


Thank you for your time and attention to this matter. Please do not hesitate to contact me at 704-350-7634, should you
have any questions.




 THE COURT ORDERS:

 ☒ Destroy Seized Property as Requested
 ☐ Do Not Destroy Seized Property
 ☐ Return Seized Property to the Defendant




                                                                Signed: March 4, 2021




               Case 3:14-cr-00092-FDW-DSC Document 60 Filed 03/04/21 Page 1 of 1
